Citation Nr: 1640539	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-17 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

When this case last before the Board in January 2016, it was decided in part and remanded in part for additional development and adjudicative action.  The case has been returned to the Board for further appellate action.  

The Board notes that the remanded claims of entitlement to service connection for right and left foot disorders were granted in an April 2016 rating decision by the Appeals Management Center.  The Board will limit its consideration accordingly.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for bilateral hearing loss disability is decided by the Board.  

The Veteran's DD Form 214 shows that he served as an infantryman.  A May 1974 enlistment examination disclosed that the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
x
0
LEFT
15
0
15
x
15

At the time of the February 1978 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
10
10
0
LEFT
10
10
15
5
5

In an April 2012 statement, the Veteran's representative indicated that the Veteran had a shift in hearing in service that should be considered under Hensley v. Brown, 5 Vet. App. 155 (1993).  In July 2012, the Veteran's representative further asserted that the Veteran first noticed hearing loss in service.

Pursuant to the January 2015 remand, the Veteran was afforded a VA examination in April 2016 that disclosed bilateral sensorineural hearing loss.  The examiner found the hearing loss was not at least as likely as not related to service because the in-service audiograms showed normal hearing bilaterally, there were no significant shifts in thresholds from induction to discharge in either ear, and the Institute of Medicine found no basis for delayed-onset hearing loss from noise exposure.  In support of the opinion, the examiner noted that the National Institute for Occupational Safety and Health recommended significant threshold shifts in hearing be defined as 15 decibels or more.  The examiner further explained that there was no delayed onset of hearing loss from the Veteran's military service because current science indicated that it was extremely unlikely to have delayed onset of noise-induced hearing loss following noise exposure and that the most pronounced effects of given noise exposure were measurable immediately.

The Board finds the April 2016 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this regard, the Board notes a series of papers by Sharon Kujawa at the Department of Audiology of the Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that as people age these hair cells are damaged, and if the redundant cells are not there, the individual will experience a greater hearing loss.  The April 2016 examiner did not address these papers in the report.  In light of these circumstances, the Board finds that a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any VA treatment records from February 2016 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records from February 2016 to the present.

2. Then, all pertinent evidence of record must be made available to and reviewed by an otolaryngologist.  Following the review, the specialist should provide an opinion as to whether there is a 50 percent or better probability that bilateral hearing loss had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  The specialist is directed to specifically address the February 1978 separation examination that indicates some degree of hearing loss in the right ear and the Veteran's lay statement that he noticed hearing loss in active service.  The specialist should also consider the papers by Sharon Kujawa discussed above.


The rationale for all opinions expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


